PER CURIAM.
Appellant’s judgments of conviction, and the 10-year concurrent sentences are affirmed. However, the requirement that appellant pay $225.00 in “Charges/Costs/Fees” and $27.50 as “additional court costs” must be stricken as there was no oral pronouncement as to costs at sentencing, nor has any statutory authority been cited. See State v. Beasley, 580 So.2d 139, 141 (Fla.1991); Bradshaw v. State, 638 So.2d 1024, 1025 (Fla. 1st DCA 1994). In addition, appellant should be given jail time credit on both concurrent sentences. Under the provisions of section 921.161, Florida Statutes, the trial court must grant credit for jail time served on each concurrent sentence imposed at the same time. Smith v. State, 634 So.2d 225 (Fla. 1st DCA 1994).
Accordingly, this cause is remanded with directions to strike the costs of $225.00 and $27.50, and to credit the term imposed in regard to count II with jail time credit of 134 days.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.